 

Exhibit 10.2

 



PERCEPTRON, INC.

Executive Agreement Not to Compete

 

I recognize that Perceptron, Inc., a Michigan corporation, and its direct and
indirect subsidiaries, whether now in existence, or hereafter acquired or
created, (including, but not limited to: Perceptron Global, Inc., Perceptron
Software Technology, Inc., Coord3 Global, LLC, Perceptron B.V., Perceptron GmbH,
Perceptron EURL, Perceptron Iberica S.L., Perceptron Italia, s.r.l., Coord3
s.r.l., Perceptron Metrology UK, Ltd., Next Metrology Software s.r.l.,
Perceptron Slovensko s.r.o., Perceptron Asia Pacific Ltd., Perceptron Asia Pte.
Ltd., Perceptron Trading (Shanghai) Co, Ltd., Perceptron Non Contact Metrology
Solutions Pvt. Ltd., and Perceptron do Brasil, Ltda. (collectively, the
“Company”), desires to insure that I do not compete with the Company, as
specified below.

 

In consideration of the Company’s employment of me, and other good and valuable
consideration, the receipt of which is hereby acknowledged, I agree as follows:

 

1. During the term of my employment by the Company (which period shall be
referred to as “my Engagement”), and thereafter during the longer of (i) any
period in which the Company is obligated to make payments to me (the “Payment
Completion Period”), or (ii) 12 months from the end of my Engagement (the
“Non-Compete Period”), I shall not engage, directly or indirectly, as officer,
director, shareholder, partner, member, associate, consultant, owner, agent,
independent contractor, employee or otherwise of any person, firm, corporation
or other business engaged, anywhere in the world, (i) in any business conducted
by the Company during my Engagement, or any business which I was aware, during
my Engagement, that the Company planned to engage in, (ii) in any business
involving the design, development, manufacture, sale or servicing of machine
vision sensors and systems utilizing electro-optical techniques or component
parts utilized in such sensors or systems or (iii) in any business involving the
design, engineering, manufacture, marketing, sale, installation, servicing or
maintenance of coordinate measuring machines (“CMMs”) or laser-based or other
technology, software or applications used in connection with CMMs (the
“Non-Compete Provisions”); provided that the ownership of one (1%) percent or
less of the stock in any publicly traded corporation in such a business shall
not be violative of the foregoing covenant. In the event that I shall fail to
comply with any of my obligations under this Agreement, in addition to any other
remedies that the Company may have at law or in equity, my employment with the
Company as an employee shall automatically terminate and the Company’s
obligations to me shall automatically terminate, including any obligations of
the Company to me for severance or other compensation or benefits following
termination of my Engagement.

 

2. I understand that nothing in this Agreement shall affect my obligations under
the “Proprietary Information and Inventions Agreement” between the Company and
myself dated
_______________.

 

3. I shall notify the Company, during the Non-Compete Period of any change in my
address and each subsequent employment or business activity (stating the name
and address of the employer or business, the nature of the business of such
employer or business and the nature of my position) in which I engage during
such Non-Compete Period.

 



 

 

 

4. I acknowledge that this Agreement embodies the entire agreement and
understanding between the parties hereto and there are no other agreements or
understandings, oral or written, between the parties hereto with respect to the
subject matter hereof, and, that this Agreement shall supersede all previous
agreements, negotiations, commitments and writings with respect to the subject
matter hereof. No waiver and no modification or amendment of any provision of
this Agreement shall be effective unless specifically made in writing and duly
signed by the party to be bound thereby.

 

5. I hereby acknowledge that, in the event any provision of this Agreement or
portion thereof is found to be wholly or partially invalid, illegal or
unenforceable in any judicial proceeding, then such provision shall be deemed to
be modified or restricted to the extent and in the manner necessary to render
the same valid and enforceable, or shall be deemed excised from this Agreement,
as the case may require, and this Agreement shall be construed and enforced to
the maximum extent permitted by law, as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be.

 

6. I acknowledge that the Company may assign its rights under this Agreement to
any affiliate or any person who acquires or succeeds to any part of the business
or assets of the Company.

 

7. I acknowledge that if there is a breach or threatened breach of the
provisions of this Agreement, the Company shall be entitled to an injunction
restraining me from such breach, in addition to any other remedies available to
the Company for such breach or threatened breach.

 

8. I acknowledge that this Agreement may be executed in one or more counterpart
copies; each of those fully executed copies shall be considered as original, but
together shall constitute one agreement.

 

9. I acknowledge that this Agreement has been negotiated, executed, and
delivered in, and will be governed by the laws of, the State of Michigan,
without regard to the conflict or choice of law principles of that state which
might otherwise be applicable, and I acknowledge and agree to submit to the
jurisdiction of the courts of and in the State of Michigan with respect thereto.

 

 

 

Date:     By:             ACCEPTED AND AGREED TO:              

PERCEPTRON, INC., on its own behalf and

on behalf of its subsidiaries, whether now in

existence or hereafter acquired or created.

                          By:                   Title:        

 

 



 2 

 

